BARNARD, P. J.
The plaintiff is a receiver appointed by the charter of the state of New Jersey of the Casey Machine & Supply Company, a corporation of that state. He is also an .ancillary receiver by order of this court. By an order of the court of chancery he put up certain corporate property in this state, and the defendant bid upon it, and failed to complete his bid. The property was put up again, and brought less than the defendant’s bid, and this action is brought to recover the difference between the two bids. The sale was not to be binding until confirmed by the chancellor, and 20 per cent, cash was required by the conditions of sale. The defendant did not pay the 20 per cent., and no application was ever made to the chancellor, either to compel the defendant to complete or to confirm the sale; but the receiver at once, upon his default to pay the 20 per cent., put up the property, and sold it, and the sale was confirmed by the chancellor, and was completed. The plaintiff has no cause of action. There was no contract between him and the bidder. Miller v. Collyer, 36 Barb. 250. He was the executive *390agent of a court of chancery, which did not empower him to make it a condition that the defendant would answer for the difference between his bid, not carried out, and a lesser bid, which was. The court of chancery approved the sale at the less sum, and no opportunity was given to the defendant to be heard in the court of chancery as to his excuse for not carrying out his bid. The judgment should be affirmed, with costs.
PRATT, J., concurs.